Bloodworth, J.
In this ease there was direct evidence to connect the ‘ defendant with the crime charged. “It is only where a case is wholly dependent upon the law of circumstantial evidence that the trial judge is required to give the law of circumstantial evidence.” The indictment being supported by direct as well as circumstantial evidence, it was not erroneous for the court to fail to charge the law of circumstantial evidence. Nobles v. State, 127 Ga. 212 (56 S. E. 125); Lockett v. State, 20 Ga. App. 180 (92 S. E. 948); Ponder v. State, 18 Ga. App. 703 (6), 704 (90 S. E. 365).

Judgment affirmed.


Broyles, P. J., and Harwell, J., concur.